Case 3:21-cv-00797-MMH-JBT Document 2 Filed 08/26/21 Page 1 of 8 PageID 13




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

JERRY ALLEN KNIGHT,

                     Plaintiff,

v.                                             Case No. 3:21-cv-797-MMH-JBT

JACKSONVILLE SHERIFF
OFFICE, et al.,

                 Defendants.
_______________________________

                                    ORDER

      Plaintiff Jerry Knight initiated this action on August 16, 2021, by filing

a pro se Civil Rights Complaint (Complaint; Doc. 1) under 42 U.S.C. § 1983.

Knight names the Jacksonville Sheriff’s Office (JSO) and Officer Blake

Ortagus as Defendants. Knight asserts that Ortagus used excessive force

against him during an arrest and that he was denied medical treatment.

Complaint at 4-5.1 As relief, Knight requests compensatory and punitive

damages. Id. at 5.

      The Prison Litigation Reform Act requires the Court to dismiss this case

at any time if the Court determines that the action is frivolous, malicious, fails

to state a claim upon which relief can be granted or seeks monetary relief


      1For purposes of reference, the Court will cite the page number assigned
by the Court’s electronic docketing system.
Case 3:21-cv-00797-MMH-JBT Document 2 Filed 08/26/21 Page 2 of 8 PageID 14




against a defendant who is immune from such relief. See 28 U.S.C. §

1915(e)(2)(B)(i)-(iii). “A claim is frivolous if it is without arguable merit either

in law or fact.” Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001) (citing

Battle v. Central State Hosp., 898 F.2d 126, 129 (11th Cir. 1990)). A complaint

filed in forma pauperis which fails to state a claim under Federal Rule of Civil

Procedure 12(b)(6) is not automatically frivolous. Neitzke v. Williams, 490 U.S.

319, 328 (1989). Section 1915(e)(2)(B)(i) dismissals should only be ordered

when the legal theories are “indisputably meritless,” id. at 327, or when the

claims rely on factual allegations which are “clearly baseless.” Denton v.

Hernandez, 504 U.S. 25, 32 (1992). “Frivolous claims include claims ‘describing

fantastic or delusional scenarios, claims with which federal district judges are

all too familiar.’” Bilal, 251 F.3d at 1349 (quoting Neitzke, 490 U.S. at 328).

Additionally, a claim may be dismissed as frivolous when it appears that a

plaintiff has little or no chance of success. Id.

      The Court must read a plaintiff's pro se allegations in a liberal fashion.

Haines v. Kerner, 404 U.S. 519 (1972). To state a claim under 42 U.S.C. § 1983,

a plaintiff must allege that (1) the defendant deprived him or her of a right

secured under the United States Constitution or federal law, and (2) such

deprivation occurred under color of state law. Salvato v. Miley, 790 F.3d 1286,

1295 (11th Cir. 2015). Moreover, in § 1983 cases, the Eleventh Circuit “requires

proof of an affirmative causal connection between the official's acts or

                                         2
Case 3:21-cv-00797-MMH-JBT Document 2 Filed 08/26/21 Page 3 of 8 PageID 15




omissions and the alleged constitutional deprivation.” Zatler v. Wainwright,

802 F.2d 397, 401 (11th Cir. 1986). More than conclusory and vague allegations

are required to state a cause of action under 42 U.S.C. § 1983. See L.S.T., Inc.,

v. Crow, 49 F.3d 679, 684 (11th Cir. 1995) (per curiam); Fullman v. Graddick,

739 F.2d 553, 556-57 (11th Cir. 1984). As such, “‘conclusory allegations,

unwarranted deductions of facts, or legal conclusions masquerading as facts

will not prevent dismissal.’” Rehberger v. Henry Cty., Ga., 577 F. App'x 937,

938 (11th Cir. 2014) (per curiam) (citation omitted). In the absence of well-pled

facts suggesting a federal constitutional deprivation or violation of a federal

right, Knight cannot sustain a cause of action against the Defendants.

                             Knight’s Allegations

      In the Complaint, Knight alleges that at 10:30 p.m. on August 30, 2019,

he was arrested. Complaint at 5. “After being handcuffed by J.S.O[.] Officer

Blake Ortagus, the officer struck me four times in the head with his flashlight,

kick[ed] me repeatedly, and placed his fingers in my nostrils pulling harshly.”

Id. Knight contends Ortagus’ actions amounted to the use of excessive force.

Id. at 4. Knight asserts that he suffered lacerations to his head, eyes, and nose,

as well as a dislocated shoulder. Id. He further states that he was denied

medical treatment “even though an ambulance was present at the scene.” Id.




                                        3
Case 3:21-cv-00797-MMH-JBT Document 2 Filed 08/26/21 Page 4 of 8 PageID 16




                             Claims Against JSO

      Whether a party has the capacity to be sued is determined by the law of

the state in which the district court sits. Dean v. Barber, 951 F.2d 1210, 1214-

15 (11th Cir. 1992) (stating that certain subdivisions of local or county

governments, such as sheriff's departments and police departments, generally

are not legal entities subject to suit). “Florida law has not established Sheriff's

offices as separate legal entities with the capacity to be sued.” Faulkner v.

Monroe Cty. Sheriff's Dep't, 523 F. App'x 696, 701 (11th Cir. 2013). Thus, a

district court does not err in dismissing a claim against a Florida Sheriff's

office. Id. Because JSO is not a legal entity amenable to suit, Knight fails to

state a § 1983 claim upon which relief may be granted against JSO and,

therefore, JSO is due to be dismissed.

                   Claims Against Officer Blake Ortagus

      Knight sues Ortagus in his official capacity only. Complaint at 2. Where

an officer is sued under § 1983 in his official capacity, the suit is actually a

proceeding against the entity the officer represents. See Cook ex rel. Estate of

Tessier v. Sheriff of Monroe Cnty., Fla., 402 F.3d 1092, 1115 (11th Cir. 2005);

see also Hafer v. Melo, 502 U.S. 21, 25 (1991) (“[O]fficial-capacity suits

‘generally represent only another way of pleading an action against an entity

of which an officer is an agent.’” (quoting Kentucky v. Graham, 473 U.S. 159,

165 (1985)). Accordingly, Knight’s claim against Ortagus in his official capacity

                                         4
Case 3:21-cv-00797-MMH-JBT Document 2 Filed 08/26/21 Page 5 of 8 PageID 17




as a Jacksonville Sheriff’s Officer is actually a claim against the city of

Jacksonville. As such, the Court considers Ortagus’ official capacity liability in

the context of those cases discussing county and municipal liability under §

1983.

        To the extent that Knight seeks to hold the city of Jacksonville through

Ortagus vicariously liable for the actions or omissions of the employees

responsible for Knight’s injury, Knight has failed to state a claim upon which

relief can be granted. The United States Supreme Court has soundly rejected

the theory of respondeat superior as a basis for liability in § 1983 actions.

See Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658 (1978). Instead,

a county or municipality may be liable in a § 1983 action “only where the

municipality itself causes the constitutional violation at issue.” Cook ex. rel.

Estate of Tessier, 402 F.3d at 1115 (citations omitted). Thus, a plaintiff must

establish that an official policy or custom of the municipality was the “moving

force” behind the alleged constitutional deprivation. See Monell, 436 U.S. at

693-94. “A policy is a decision that is officially adopted by the municipality, or

created by an official of such rank that he or she could be said to be acting on

behalf of the municipality.” Sewell v. Town of Lake Hamilton, 117 F.3d 488,

489 (11th Cir. 1997) (citation omitted). The policy requirement is designed to

“‘distinguish acts of the municipality from acts of employees of the

municipality, and thereby make clear that municipal liability is limited to

                                        5
Case 3:21-cv-00797-MMH-JBT Document 2 Filed 08/26/21 Page 6 of 8 PageID 18




action for which the municipality is actually responsible.’” Grech v. Clayton

Cnty., Ga., 335 F.3d 1326, 1329 n.5 (11th Cir. 2003) (en banc) (quotation

omitted). Indeed, municipal liability arises under § 1983 only where “‘a

deliberate choice to follow a course of action is made from among various

alternatives’ by city policymakers.” City of Canton v. Harris, 489 U.S. 378, 389

(1989) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 483-84 (1986)). A

municipality will rarely have an officially-adopted policy that permits a

particular constitutional violation, therefore, in order to state a cause of action

for damages under § 1983, most plaintiffs must demonstrate that the

municipality has a custom or practice of permitting the violation. See Grech,

335 F.3d at 1330; McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004).

The Eleventh Circuit has defined “custom” as “a practice that is so settled and

permanent that it takes on the force of law” or a “persistent and wide-spread

practice.” Sewell, 117 F.3d at 489.

      In some circumstances, “the failure to provide proper training may fairly

be said to represent a policy for which the city may be held liable if it actually

causes injury.” City of Canton, 489 U.S. at 390. Failure to train can lead to

municipal liability “only where a municipality’s failure to train its employees

in a relevant respect evidences a ‘deliberate indifference’ to the rights of its

inhabitants [such that the failure to train] can be properly thought of as a city

‘policy or custom’ that is actionable under § 1983.” Id. at 388-89 (alteration

                                        6
Case 3:21-cv-00797-MMH-JBT Document 2 Filed 08/26/21 Page 7 of 8 PageID 19




added). Thus, in order to assert such a claim, a plaintiff must “present some

evidence that the municipality knew of a need to train and/or supervise in a

particular area and the municipality made a deliberate choice not to take any

action.” Gold v. City of Miami, 151 F.3d 1346, 1350 (11th Cir. 1998). The

Eleventh Circuit has repeatedly held that “without notice of a need to train or

supervise in a particular area, a municipality is not liable as a matter of law

for any failure to train or supervise.” Id. at 1351. Indeed, “the need for such

training must be plainly obvious to [County] decisionmakers,” such as where

there is “evidence of a history of widespread prior abuse.” Wright v. Sheppard,

919 F.2d 665, 674 (11th Cir. 1990) (alteration added); see also Rocker v. City

of Ocala, Fla., 355 F. App’x 312, 314 (11th Cir. 2009) (per curiam).2 Here,

Knight fails to allege the existence of any particular custom or policy in

Jacksonville, much less one that caused the actions about which he complains.




      2 The Court notes that the Supreme Court, in dictum, has left open the
possibility that “a need to train could be ‘so obvious,’” that a city could be held
liable even without a pattern of prior constitutional violations. See Gold, 151
F.3d at 1352 (citing City of Canton, 489 U.S. at 390). The Supreme Court
offered the example of the need to train officers in the use of deadly force where
the officers are provided firearms. City of Canton, 489 U.S. at 390 n.10.
Because an “obvious need” claim “must be based on a ‘particular glaring
omission in a training regimen’ and not merely on ‘possible imperfections’ in a
training program,” the Court finds that the record here does not contain
evidence to sustain a failure to train claim based on this theory. See West v.
Tillman, 496 F.3d 1321, 1331 n.16 (11th Cir. 2007) (quoting Gold, 151 F.3d at
1352).
                                        7
Case 3:21-cv-00797-MMH-JBT Document 2 Filed 08/26/21 Page 8 of 8 PageID 20




        Additionally, Knight’s allegations are conclusory and vague, which are

insufficient to state a cause of action under 42 U.S.C. § 1983. See L.S.T., Inc.,

49 F.3d at 684. Knight has failed to allege facts concerning Ortagus’ subjective

state of mind and, therefore, has failed to establish an element of an excessive

force claim. See Sconiers v. Lockhart, 946 F.3d 1256, 1265 (11th Cir. 2020)

(noting that the subjective element of an excessive force claim requires a

plaintiff to allege the force was applied in a malicious or sadistic manner).

Accordingly, Knight has failed to state a claim upon which relief can be

granted; therefore, Ortagus is due to be dismissed from this action.

        In light of the above, it is

        ORDERED that:

        1.    This case is hereby DISMISSED WITHOUT PREJUDICE.

        2.    The Clerk of Court shall enter judgment dismissing this case

without prejudice, terminating any pending motions, and closing the case.

        DONE AND ORDERED at Jacksonville, Florida, this 26th day of

August, 2021.




Jax-8

c: Jerry Allen Knight #J06893

                                       8
